DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 14407058. Although the claims at issue are not identical, they are not patentably distinct from each other because 14407058 teaches a medical apparatus comprising: a motion mechanism; an actuator configured to drive the motion mechanism; and a calculator that calculates information on an influence upon an external magnetic field by the actuator using data on magnetic susceptibility of the actuator, wherein the medical apparatus is configured to generate an MR image based on image data obtained by an MRI apparatus and the data on the magnetic susceptibility (claim 1).  Note that although the Examiner had issued a restriction requirement for Application 14/407,058 which now is Patent 14407058, the current claims in this Application are similar to that of the elected and allowed claimed of . 

35 USC § 112(f) or 112 (pre-AIA ), Sixth Paragraph
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim limitation:
“a data storage unit” recited in claims 11 and dependent claims thereafter has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “stored” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
“one position detecting unit” recited in claim 10 and dependent claims thereafter has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” 
“one posture detecting unit” recited in claims 5 and dependent claims thereafter has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “detect” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and dependent claims thereafter has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

For “a data storage unit” recited in claim 11 and dependent claims thereafter, the specification (0047) discloses the following:
[0047] The data storage unit 3 is large-capacity semiconductor memory or hard disk.  

Therefore, “a data storage unit” recited in claim 11 and dependent claims thereafter have been interpreted as being any memory or any equivalent structures in light of the 

For “one position detecting unit” recited in claim 10 and dependent claims thereafter, the specification (para 0025) discloses the following:
[0025] A position detecting unit 1 in which an optical sensor is used detects the position of the actuator 10;

Therefore, “one position detecting unit” recited in claim 10 and dependent claims thereafter have been interpreted as an optical sensor or any equivalent structures in light of the specification for the purpose of examination.

For “one posture detecting unit” recited in claims 5 and dependent claims thereafter, the specification (para 0025) discloses the following:
[0025] A posture detecting unit 2 in which a gyro sensor is used detects a posture of the actuator 10;

Therefore, “one posture detecting unit” recited in claims 5 and dependent claims thereafter have been interpreted as a gyro sensor or any equivalent structures in light of the specification for the purpose of examination.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re claim 1, it is unclear what the metes and bounds of the limitation "motion mechanism" are. What constitutes motion and what constitutes motion mechanism? Is there any difference? Furthermore, isn’t actuator always moving an object? 
It is unclear what the metes and bounds of this magnetic field environment are. Earth is a magnetic field environment. 
In re claim 4, it is unclear what apparatus is a communication interface. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 9, 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CHINZEI K., et al. (Numerical Simulations and Lab Tests for Design .
In re claims 1, 2, 9, 11, Chinzei ‘2006 teaches a medical apparatus comprises: 
a motion mechanism (claim 1), wherein the motion mechanism has two degree of freedom (claim 9) [The "robot" referred to in the first paragraph of section 11. B. on p. 3820 can be identified with the "medical apparatus" defined in the claim. Recalling that, in general, a robot is an electro-mechanical machine, there can be no doubt that this robot "includes a motion mechanism has two degrees of freedom" as defined in the claim. Moreover, from the overall context of Chinzei ‘2006, there can be no doubt that said "robot" is a surgical robot (compare e.g. with the abstract of Chinzei ‘2006), i.e. a robot carrying a surgical instrument and being arranged for moving the surgical instrument along a predefined trajectory (compare e.g. with the first and the last paragraph of section I of Chinzei ‘2006).], 
an actuator configured to drive the motion mechanism [According to the Oxford English dictionary, the term "actuator" is defined as "a device that causes some other device to move or operate". Therefore, the robot part shown in Fig. 2 which, according to the caption of Fig. 2, was part of an "end effector" of the robot, can be identified with the "actuator" defined in the claim because this "effector" formed part of the device which caused the motion of the surgical instrument.] 
a data storage unit in which data related to magnetic susceptibility of the actuator is stored (claim 11) [According to section Ill.A. of Chinzei ‘2006, a simulation was carried out wherein the static magnetic field distribution around the robot part shown in Fig. 2 
a calculator that calculates information on an influence upon an external magnetic field by the actuator using data on the magnetic susceptibility of the actuator (claim 1) [According to the paragraph bridging the left-hand and the right-hand column on p. 3821, the static magnetic field distribution caused by the robot part was calculated on a Dell lnspiron computer. This computer can be identified with the "calculating unit" defined in the claim.]; and 
wherein the medical apparatus is configured to generate an MR image based on image data obtained by an MRI apparatus and the data on the magnetic susceptibility (page 3821, Table 1); wherein the influence in the MR image is decreased (claim 2) (page 3824, conclusion).
In re claim 3, Chinzei ‘2006 teaches wherein the information is distribution information of a magnetic field which the actuator generates in response to an influence of the magnetic field (page 3821, A. Estimation of the field inhomoegenity, fig. 3; col. left, para 1; fig. 5).
In re claim 4, Chinzei ‘2006 teaches wherein the calculator uses a parameter on the MRI apparatus which is received from a communication interface (page 3821, Estimation of the filed inhomogeneity, “H is easily derived from the flux density of the MRI static and gradient fields.”).
.

Claims 5 and 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chinzei ‘2006 in view of Diolaiti et al. (US 2007/0287992, hereinafter Diolaiti ‘992).
In re claim 5, Chinzei ‘2006 fails to teach further comprising at least one posture detecting unit configured to detect a posture of the actuator, wherein the calculator uses posture information output from the posture detecting unit.
Diolaiti ‘992 teaches further comprising at least one posture detecting unit configured to detect a posture of the actuator, wherein the calculator uses posture information output from the posture detecting unit (0068-0069).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Chinzei ‘2006 to include the features of Diolaiti ‘992 in order to include actuator sensor feedback to control dynamic response of an actuator. 
In re claim 9, Diolaiti ‘992 teaches wherein the motion mechanism has two degrees of freedom (0062, note that a 6 degree of freedom can definitely be used as a two degree of freedom). Applicant has not any specific significance of a two degree of freedom that a 6 degree of freedom cannot perform equally well.  

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chinzei ‘2006 in view of Gruetter (Automatic, Localized in Vivo Adjustment of All First-and Second-Order Shim Coils, MRM 29:804-811, 1993, hereinafter Gruetter ‘1993).

Gruetter ‘1993 teaches wherein the calculator is configured to calculate the information on the influence each time when update of at least one piece of information input from a data storage is detected and output an updated result of the MR image (page 805-806, Implemented Procedure, Table 1, Fig. 2.; page 810, col. left, para 2).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Chinzei ‘2006 to include the features of Gruetter ‘1993 in order to use updated shimming value to obtain a better image with a better shim than previously obtained. 

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chinzei ‘2006 in view of Rimkunas et al. (US 6,566,991, hereinafter Rimkunas ‘991).
In re claim 8, Chinzei ‘2006 fails to teach wherein the calculator performs calculation which generates information on a generation magnetic field by a ring-shaped object using combination of a plurality of spheres.
Rimkunas ‘991 teaches wherein the calculator performs calculation which generates information on a generation magnetic field by a ring-shaped object using combination of a plurality of spheres (col. 9, line 56-col. 10, line 18).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Chinzei ‘2006 to include the features of .

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chinzei ‘2006 in view of Tsekos (US 2002/0156365, hereinafter Tsekos ‘365).
In re claim 10, Chinzei ‘2006 fails to teach further comprising a position detecting unit configured to detect a position of the actuator, wherein the calculator calculates position information output from the position detecting unit.
Tsekos ‘365 teaches further comprising a position detecting unit configured to detect a position of the actuator, wherein the calculator calculates position information output from the position detecting unit (0076-0078).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Chinzei ‘2006 to include the features of Tsekos ‘365 in order to verify the particular motion instructed by the operator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO JOSEPH PENG/           Primary Examiner, Art Unit 3793